Exhibit 99.1 CONTACT: Tere Miller Vice President, Corporate Communications 760-741-2111 ext. 177 REALTY INCOME ANNOUNCES RECORD SECOND QUARTER AND MID-YEAR OPERATING RESULTS ESCONDIDO, CALIFORNIA, August 1, 2007Realty Income Corporation (Realty Income), The Monthly Dividend Company® (NYSE: O) today announced operating results for the second quarter and six months ended June 30, 2007. COMPANY HIGHLIGHTS: (For the quarter ended June 30, 2007, as compared to the same quarterly period in 2006) ·Revenue increased 25.1% to $70.7 million ·Funds from Operations (FFO) available to common stockholders increased 29.8% to $48.8 million ·FFO per diluted common share increased 14.0% to $0.49 per share ·Net income available to common stockholders per diluted common share was $0.31 per share ·Portfolio occupancy was 98.6% ·Same store rents increased 1.7% to $52.7 million ·Invested $37.5 million in 35 additional properties at an 8.8% capitalization rate ·Dividends paid per common share increased 8.5% ·Increased the monthly dividend for the 39th consecutive quarter, in June, to an annualized amount of $1.533 Financial Results Revenue Increases Realty Income’s revenue, for the second quarter ended June 30, 2007, increased 25.1% to $70.7 million as compared to $56.5 million for the same period in 2006. Revenue, for the six months ended June 30, 2007, increased 27.2% to $142.0 million as compared to $111.6million for the same period in 2006. Net Income Available to Common Stockholders Net income available to common stockholders, for the quarter ended June 30, 2007, was $30.9 million as compared to $24.3 million for the same period in 2006. On a diluted per common share basis, net income for the quarter was $0.31 per share as compared to $0.27 per share for the same period in 2006. Net income available to common stockholders, for the six months ended June 30, 2007, was $61.1 million as compared to $46.8 million for the same period in 2006. On a diluted per common share basis, net income was $0.61 per share as compared to $0.54 per share for the same period in 2006. The calculation to determine net income for a real estate company includes gains from the sales of investment properties and impairments. The amount of gains on property sales and impairments varies from quarter to quarter. This variance can significantly impact net income. During the second quarter of 2007, income from continuing operations available to common stockholders was $0.26 per diluted common share as compared to $0.25 per diluted common share for the same period in 2006. 1 During the first six months of 2007, income from continuing operations available to common stockholders was $0.54per diluted common share as compared to $0.50 per diluted common share for the same period in 2006. FFO Available to Common Stockholders FFO, for the second quarter ended June 30, 2007, increased 29.8% to $48.8 million as compared to $37.6 million for the same period in 2006. FFO per diluted common share, for the second quarter ended June30, 2007, increased 14.0% to $0.49 per share, as compared to $0.43 per share for the same period in 2006. FFO per diluted common share before Crest’s contribution, for the second quarter ended June 30, 2007, increased 4.8% to $0.44 per share as compared to $0.42 per share for the same period in 2006. FFO, for the six months ended June 30, 2007, increased 30.7% to $95.3 million as compared to $72.9 million for the same period in 2006. FFO per diluted common share, for the six months ended June 30, 2007, increased 11.8% to $0.95 per share as compared to $0.85 per share for the same period in 2006. FFO per diluted common share before Crest’s contribution, for the six months ended June 30, 2007, increased 7.2% to $0.89 per share as compared to $0.83 per share for the same period in 2006. Crest Net Lease, Inc. (Crest) is a wholly-owned subsidiary of Realty Income. For a calculation of FFO before Crest’s contributions, see pages 6 and 7. The Company considers FFO to be an appropriate supplemental measure of a Real Estate Investment Trust’s (REIT’s) operating performance as it is based on a net income analysis of property portfolio performance that excludes non-cash items such as depreciation. FFO is an alternative, non-GAAP, measure that is also considered to be a good indicator of a company’s ability to generate income to pay dividends. Realty Income defines FFO consistent with the National Association of Real Estate Investment Trust’s (NAREIT’s) definition as net income available to common stockholders plus depreciation and amortization of real estate assets, reduced by gains on sales of investment properties and extraordinary items. See reconciliation of net income available to common stockholders to FFO on page 6. Dividend Information In June 2007, Realty Income announced the 39th consecutive quarterly increase, and the 44th increase in the amount of the dividend since the Company’s listing on the New York Stock Exchange in 1994. The amount of the monthly dividend paid per common share, during the quarter, increased 8.5% to $0.381 per share as compared to $0.351 per share for the same period in 2006. Dividends paid during the first six months of 2007 increased 8.9% in comparison to the same period in 2006. Through June 30, 2007, the Company has paid 443 consecutive monthly dividends and continues its 38-year history of declaring and paying dividends every month. The current annualized dividend amount is $1.533 per common share. Real Estate Portfolio Update As of June 30, 2007, Realty Income’s portfolio of freestanding, single-tenant, retail properties consisted of 1,998 properties located in 48 states, leased to 108 retail chains doing business in 29 retail industries. The properties are leased under long-term, net leases with a weighted average remaining lease term of approximately 12.6 years. Portfolio Management Activities The Company’s portfolio of retail real estate, owned primarily under 15- to 20-year net leases, continues to perform well and provide dependable lease revenue supporting the payment of monthly dividends. As of June 30, 2007, portfolio occupancy was 98.6% with only 27 properties available for lease out of 1,998 properties in the portfolio. Rent Increases Same store rents on 1,560 properties under lease, during the three months ended June 30, 2007, increased 1.7% to $52.7 millioncompared to$51.8 million for the same quarter in 2006. Same store rents on 1,560 properties under lease, during the six months ended June 30, 2007, increased 1.6% to $105.2 millionas compared to$103.5 million for the same period in 2006. Property Acquisitions During the second quarter, Realty Income invested $37.5 million in 35 new properties and properties under development with an initial average contractual lease yield of 8.8%. The 35 new properties are located in four states and are 100% leased under net-lease agreements with an average lease term of 19.4 years. They are leased to three different retail chains in three separate industries. During the six months ended June 30, 2007, Realty Income invested $98.3 million in 46 new properties and properties under development with an initial average contractual lease yield of 8.6%. The 46 new properties are located in 12 states and are 100% leased under net-lease agreements with an initial average lease term of 19.1 years. They are leased to six different retail chains in five separate industries. 2 Realty Income maintains a $300 million unsecured acquisition credit facility, which is used to fund property acquisitions in the near term. The outstanding balance on the Company’s acquisition credit facility, at the end of the second quarter, was $10.0 million with $290.0 million available to fund new property acquisitions. Property Dispositions Realty Income continued to successfully execute its asset disposition program. The objective of the program is to sell assets when the Company believes the reinvestment of the sales proceeds will generate higher returns, enhance the credit quality of the Company's real estate portfolio or increase the average lease length. During the second quarter ended June 30, 2007, Realty Income sold two properties for $1.0 million, which resulted in a gain on sales of $585,000. During the first six months ended June 30, 2007, Realty Income sold three properties for $1.5 million, which resulted in a gain on sales of $585,000. In addition, the Company sold excess land from three properties for $3.8 million, which resulted in a gain on sales of $1.8 million. This gain from the land sales is reported in “other revenue” on the Company’s consolidated statements of income because this excess land was associated with properties thatcontinue to be owned as part of Realty Income’s core operations. The proceeds were used to pay down the Company’s acquisition credit facility or to invest in new properties. Other Second Quarter 2007 Activities Crest Net Lease Crest is focused on acquiring and subsequently marketing net-leased properties for sale. During the second quarter ended June 30, 2007, Crest sold 26 properties for $56.2 million and reported a gain on sales of $5.3 million. For the six months ended June 30, 2007, Crest sold 31 properties for $69.5 million and reported a gain on sales of $6.6 million. As of June 30, 2007, Crest carried an inventory of $74.5 million, which consists of 29 properties that are held for sale. Crest did not acquire any new properties during the first six months of the year. Crest’s contribution to Realty Income’s FFO (and net income) depends on the timing and number of property sales, if any, in a given quarter. Therefore, Crest’s contribution can fluctuate and add volatility to Realty Income’s reported FFO and net income on a comparable quarterly and annualized basis. During the second quarter of 2007, Crest generated $4.3million, or $0.04 per diluted common share, in FFO for Realty Income as compared to $537,000, or $0.01 per diluted common share, in FFO for the same period in 2006. During the six months ended June 30, 2007, Crest generated $6.0 million, or $0.06 per diluted common share, in FFO for Realty Income as compared to $1.4 million, or $0.02 per diluted common share, in FFO for Realty Income for the same period in 2006. CEO Comments on Operating Results Commenting on Realty Income’s financial results and real estate operations, Tom A. Lewis, Chief Executive Officer, said, “We are very pleased to report strong growth in our revenue, funds from operations and dividends paid during the second quarter of 2007. We attribute these positive results to our record property acquisitions over the past 12 months and positive operating results from our existing portfolio of properties. “Revenue during the second quarter of 2007 increased 25%, resulting in funds from operations, or FFO, growth of 30%. On a per share basis, FFO per diluted common share rose 14% during the quarter. During the first six months, revenue increased over 27% and funds from operations rose nearly 31%. On a per share basis, FFO per diluted common share increased 11.8% for the first half of the year. These solid financial results allowed us to raise the amount of the monthly dividend for the 44th time since going public in 1994 and for the 39th consecutive quarter. Dividends paid per common share increased by 8.9% during the first six months of 2007, as compared to the first six months of 2006. “We continue to make progress in uncovering property investments that meet our selective investment criteria. During the second quarter we invested $37.5 million in 35 new properties that have been added to the portfolio. Initial cash-on-cash yields on these new assets were a very attractive 8.8% with lease provisions calling for future rental increases. For the first six months of the year we added 46 new properties to the portfolio and invested $98.3 million. The initial average lease rate on these investments was 8.6%, which will generate an excellent initial spread over our nominal cost of capital. The initial average lease term for the properties acquired so far this year was 19.1 years, which 3 continues to provide us with the long-term lease revenue that supports the payment of monthly dividends. In addition, we are currently reviewing numerous acquisition opportunities and we now believe we will meet or exceed our previously announced target of $250 million in property acquisitions for 2007. “The Company’s property portfolio is also performing extremely well. We have just 27 properties available for lease out of 1,998 properties in the portfolio. This represents occupancy of 98.6%, which is consistent with our historical track record of occupancy in excess of 97% over the past 38 years. Same store rent increases continue to improve. During the quarter they rose 1.7% and during the first six months of the year same store rents rose 1.6% as compared to the same periods of 2006. “In terms of our capital structure, our balance sheet remains very healthy with debt at just 24% of total market capitalization. We also have just $10 million outstanding on our $300 million acquisition credit line, so we have more than adequate liquidity to pursue sizable property acquisitions during the balance of the year. Overall, we feel we’re making excellent progress towards our goals in 2007 and look forward to continued positive performance the rest of the year.” FFO Commentary Realty Income’s FFO per diluted common share has historically tended to be stable and fairly predictable because of the long-term leases that are the primary source of the Company’s revenue. There are, however, several factors that can cause FFO per diluted common share to vary from levels that have been anticipated by the Company. These factors include, but are not limited to, changes in interest rates, occupancy rates, periodically accessing the capital markets, the level and timing of property acquisitions and dispositions, lease rollovers, the general real estate market, the economy, charges for property impairments, and the operations of Crest. 2007 Estimates Management estimates that FFO per diluted common share for 2007 should range from $1.86 to $1.89, which represents annual FFO per diluted common share growth of approximately 7.5% to 9.2%, as compared to 2006 FFO per share of $1.73. This represents an increase in the Company’s previous 2007 FFO per diluted common share estimates of $1.84 to $1.88.FFO for 2007 is based on an estimated net income per diluted common share range of $1.15 to $1.18, adjusted (in accordance with NAREIT’s definition of FFO) for estimated real estate depreciation of $0.75 and potential gain on sales of investment properties of $0.04 per share. Management further estimates that Crest could contribute between $0.08 to $0.10 per share to Realty Income’s FFO during 2007. This represents an increase in management’s previous guidance regarding Crest’s 2007 contribution of $0.06 to $0.08 per share.Crest’s primary business is the purchase and sale of properties for a profit. These sales may occur at various times during the course of the year, which could cause FFO, in certain quarters, to fluctuate on a comparable quarterly and annualized basis. The Company does not intend to provide quarterly estimates of FFO. Absent changes in annual FFO guidance at the end of each quarter, it may be presumed that the Company’s overall estimates for 2007 have not changed. Forward-Looking Statements Statements in this press release that are not strictly historical are “forward-looking” statements. Forward-looking statements involve known and unknown risks, which may cause the Company’s actual future results to differ materially from expected results. These risks include, among others, general economic conditions, local real estate conditions, the availability of capital to finance planned growth, property acquisitions and the timing of these acquisitions, charges for property impairments, the outcome of any legal proceedings to which the Company is a party, and the profitability of Crest, the Company’s subsidiary, as described in the Company’s filings with the Securities and Exchange Commission. Consequently, such forward-looking statements should be regarded solely as reflections of the Company’s current operating plans and estimates. Actual operating results may differ materially from what is expressed or forecast in this press release. The Company undertakes no obligation to publicly release the results of any revisions to these forward-looking statements that may be made to reflect events or circumstances after the date these statements were made. Realty Income is The Monthly Dividend Company®, a New York Stock Exchange real estate company dedicated to providing shareholders with dependable monthly income. As of June 30, 2007, the Company had paid 443 consecutive monthly dividends throughout its 38-year operating history. The monthly income is supported by the cash flows from over 1,990 retail properties owned under long-term lease agreements with leading regional and national retail chains. The Company is an active buyer of net-leased retail properties nationwide. 4 CONSOLIDATED STATEMENTS OF INCOME For the three and six months ended June 30, 2007 and 2006 (dollars in thousands, except per share amounts) Three Months Ended 6/30/07 Three Months Ended 6/30/06 Six Months Ended 6/30/07 Six Months Ended 6/30/06 REVENUE Rental $ 70,480 $ 55,704 $ 139,629 $ 110,735 Other 213 765 2,365 851 70,693 56,469 141,994 111,586 EXPENSES Depreciation and amortization 18,518 14,782 36,643 28,285 Interest 13,029 11,930 25,449 25,127 General and administrative 5,838 4,354 10,929 8,600 Property 964 685 1,849 1,545 Income taxes 353 231 598 462 38,702 31,982 75,468 64,019 Income from continuing operations 31,991 24,487 66,526 47,567 Income from discontinued operations: Real estate acquired for resale by Crest 4,282 537 6,030 1,416 Real estate held for investment 663 1,616 704 2,545 4,945 2,153 6,734 3,961 Net income 36,936 26,640 73,260 51,528 Preferred stock cash dividends (6,063 ) (2,351 ) (12,127 ) (4,702 ) Net income available to common stockholders $ 30,873 $ 24,289 $ 61,133 $ 46,826 Funds from operations available to common stockholders (FFO) $ 48,760 $ 37,622 $ 95,299 $ 72,922 Per share information for common stockholders: Income from continuing operations: Basic and diluted $ 0.26 $ 0.25 $ 0.54 $ 0.50 Net income: Basic $ 0.31 $ 0.28 $ 0.61 $ 0.55 Diluted $ 0.31 $ 0.27 $ 0.61 $ 0.54 FFO, basic and diluted(1): FFO before Crest contribution $ 0.44 $ 0.42 $ 0.89 $ 0.83 Crest Net Lease $ 0.04 $ 0.01 $ 0.06 $ 0.02 Total FFO $ 0.49 $ 0.43 $ 0.95 $ 0.85 Cash dividends paid $ 0.381 $ 0.351 $ 0.761 $ 0.699 (1) The above FFO per share amounts have been rounded to the nearest two decimals and, as such, the individual amounts may not add up to the “Total FFO” amount. 5 FUNDS FROM OPERATIONS (dollars in thousands, except per share amounts) Three Months Ended 6/30/07 Three Months Ended 6/30/06 Six Months Ended 6/30/07 Six Months Ended 6/30/06 Net income available to common stockholders $ 30,873 $ 24,289 $ 61,133 $ 46,826 Depreciation and amortization: Continuing operations 18,518 14,782 36,643 28,285 Discontinued operations 39 9 96 Depreciation of furniture, fixtures & equipment (46 ) (47 ) (95 ) (92 ) Gain on sales of investment properties: Continuing operations (1,806 ) Discontinued operations (585 ) (1,441 ) (585 ) (2,193 ) Funds from operations available to common stockholders $ 48,760 $ 37,622 $ 95,299 $ 72,922 Dividends paid to common stockholders $ 38,533 $ 31,242 $ 76,863 $ 60,496 FFO in excess of dividends paid to common stockholders $ 10,227 $ 6,380 $ 18,436 $ 12,426 FFO per common share, basic and diluted $ 0.49 $ 0.43 $ 0.95 $ 0.85 Weighted average number of common shares used for computation per share: Basic 100,133,094 88,305,175 100,111,734 85,791,994 Diluted 100,246,112 88,466,024 100,304,617 85,988,206 CONTRIBUTIONS BY CREST TO FUNDS FROM OPERATIONS (dollars in thousands, except per share amounts) Crest acquires properties with the intention of reselling them rather than holding them as investments and operating the properties. Consequently, we classify properties acquired by Crest as held for sale at the date of acquisition and do not depreciate them. The operations of Crest’s properties are classified as “income from discontinued operations, real estate acquired for resale.” Three Months Ended 6/30/07 Three Months Ended 6/30/06 Six Months Ended 6/30/07 Six Months Ended 6/30/06 Gain on sales of real estate acquired for resale $ 5,326 $ 520 $ 6,566 $ 1,426 Rental revenue 2,365 990 5,249 2,094 Interest expense (1,758 ) (737 ) (3,877 ) (1,463 ) General and administrative expense (179 ) (75 ) (282 ) (154 ) Property expenses (9 ) 4 (14 ) (33 ) Income taxes (1,463 ) (165 ) (1,612 ) (454 ) Funds from operations contributed by Crest $ 4,282 $ 537 $ 6,030 $ 1,416 Crest FFO per common share, basic and diluted $ 0.04 $ 0.01 $ 0.06 $ 0.02 Total FFO $ 48,760 $ 37,622 $ 95,299 $ 72,922 Less FFO contributed by Crest (4,282 ) (537 ) (6,030 ) (1,416 ) FFO before Crest contribution $ 44,478 $ 37,085 $ 89,269 $ 71,506 FFO before Crest contribution per common share, basic and diluted $ 0.44 $ 0.42 $ 0.89 $ 0.83 We define FFO, a non-GAAP measure, consistent with the National Association of Real Estate Investment Trust’s definition, as net income available to common stockholders, plus depreciation and amortization of real estate assets, reduced by gains on sales of investment properties and extraordinary items. 6 HISTORICAL FUNDS FROM OPERATIONS (dollars in thousands, except per share amounts) For the three months ended June 30, 2007 2006 2005 2004 2003 Net income available to common stockholders $ 30,873 $ 24,289 $ 22,315 $ 21,446 $ 18,162 Depreciation and amortization 18,472 14,774 11,214 10,205 8,291 Gain on sales of investment properties (585 ) (1,441 ) (2,655 ) (2,500 ) (2,952 ) Total FFO $ 48,760 $ 37,622 $ 30,874 $ 29,151 $ 23,501 Total FFO per diluted share $ 0.49 $ 0.43 $ 0.39 $ 0.37 $ 0.34 Total FFO $ 48,760 $ 37,622 $ 30,874 $ 29,151 $ 23,501 Less FFO contributed by Crest (4,282 ) (537 ) (296 ) (2,879 ) (157 ) FFO before Crest contribution $ 44,478 $ 37,085 $ 30,578 $ 26,272 $ 23,344 FFO components, per diluted share(1): FFO before Crest contribution $ 0.44 $ 0.42 $ 0.38 $ 0.33 $ 0.33 Crest FFO contribution $ 0.04 $ 0.01 $ 0.00 $ 0.04 $ 0.00 Total FFO $ 0.49 $ 0.43 $ 0.39 $ 0.37 $ 0.34 Cash dividends paid per share $ 0.381 $ 0.351 $ 0.332 $ 0.302 $ 0.294 Diluted shares outstanding 100,246,112 88,466,024 79,676,168 79,323,180 70,119,216 For the six months ended June 30, Net income available to common stockholders $ 61,133 $ 46,826 $ 43,467 $ 43,868 $ 33,767 Depreciation and amortization 36,557 28,289 22,046 19,991 16,356 Gain on sales of investment properties (2,391 ) (2,193 ) (3,477 ) (3,949 ) (3,123 ) Total FFO $ 95,299 $ 72,922 $ 62,036 $ 59,910 $ 47,000 Total FFO per diluted share $ 0.95 $ 0.85 $ 0.78 $ 0.77 $ 0.67 Total FFO $ 95,299 $ 72,922 $ 62,036 $ 59,910 $ 47,000 Less FFO contributed by Crest (6,030 ) (1,416 ) (1,129 ) (6,154 ) (242 ) FFO before Crest contribution $ 89,269 $ 71,506 $ 60,907 $ 53,756 $ 46,758 FFO components, per diluted share(1): FFO before Crest contribution $ 0.89 $ 0.83 $ 0.76 $ 0.69 $ 0.67 Crest FFO contribution $ 0.06 $ 0.02 $ 0.01 $ 0.08 $ 0.00 Total FFO $ 0.95 $ 0.85 $ 0.78 $ 0.77 $ 0.67 Cash dividends paid per share $ 0.761 $ 0.699 $ 0.662 $ 0.602 $ 0.587 Diluted shares outstanding 100,304,617 85,988,206 79,667,812 77,822,186 70,065,888 (1) The above FFO per share amounts have been rounded to the nearest two decimals and, as such, the individual amounts may not add up to the “Total FFO” amount. 7 CONSOLIDATED BALANCE SHEETS As of June 30, 2007 and December 31, 2006 (dollars in thousands, except per share amounts) 2007 2006 ASSETS Real estate, at cost: Land $ 989,765 $ 958,770 Buildings and improvements 1,848,271 1,785,203 2,838,036 2,743,973 Less accumulated depreciation and amortization (432,314 ) (396,854 ) Net real estate held for investment 2,405,722 2,347,119 Real estate held for sale, net 74,775 137,962 Net real estate 2,480,497 2,485,081 Cash and cash equivalents 8,914 10,573 Accounts receivable 6,019 5,953 Goodwill 17,206 17,206 Other assets, net 32,256 27,695 Total assets $ 2,544,892 $ 2,546,508 LIABILITIES AND STOCKHOLDERS’ EQUITY Distributions payable $ 14,933 $ 15,096 Accounts payable and accrued expenses 26,227 27,004 Other liabilities 10,724 8,416 Line of credit payable 10,000 Notes payable 920,000 920,000 Total liabilities 981,884 970,516 Stockholders’ equity: Preferred stock and paid in capital, par value $1.00 per share, 20,000,000 shares authorized, 13,900,000 issuedand outstanding in 2007 and 2006 337,790 337,781 Common stock and paid in capital, par value $1.00 per share, 200,000,000 shares authorized, 101,070,652 and 100,746,226 shares issued and outstanding in 2007 and 2006, respectively 1,543,269 1,540,365 Distributions in excess of net income (318,051 ) (302,154 ) Total stockholders’ equity 1,563,008 1,575,992 Total liabilities and stockholders’ equity $ 2,544,892 $ 2,546,508 8 Industry Diversification The following table sets forth certain information regarding Realty Income’s property portfolio (excluding properties owned by Crest) classified according to the business of the respective tenants, expressed as a percentage of our total rental revenue: Percentage of Rental Revenue(1) For the Quarter Ended June 30, 2007 For the Years Ended Industries Dec 31, 2006 Dec 31, 2005 Dec 31, 2004 Dec 31, 2003 Dec 31, 2002 Dec 31, 2001 Apparel stores 1.3 % 1.7 % 1.6 % 1.8 % 2.1 % 2.3 % 2.4 % Automotive collision services 1.2 1.3 1.3 1.0 0.3 Automotive parts 2.3 2.8 3.4 3.8 4.5 4.9 5.7 Automotive service 5.3 6.9 7.6 7.7 8.3 7.0 5.7 Automotive tire services 7.5 6.1 7.2 7.8 3.1 2.7 2.6 Book stores 0.2 0.2 0.3 0.3 0.4 0.4 0.4 Business services * 0.1 0.1 0.1 0.1 0.1 0.1 Child care 8.7 10.3 12.7 14.4 17.8 20.8 23.9 Consumer electronics 1.0 1.1 1.3 2.1 3.0 3.3 4.0 Convenience stores 14.0 16.1 18.7 19.2 13.3 9.1 8.4 Crafts and novelties 0.3 0.4 0.4 0.5 0.6 0.4 0.4 Drug stores 2.8 2.9 2.8 0.1 0.2 0.2 0.2 Entertainment 1.4 1.6 2.1 2.3 2.6 2.3 1.8 Equipment rental services 0.2 0.2 0.4 0.3 0.2 Financial services 0.1 0.1 0.1 0.1 General merchandise 0.7 0.6 0.5 0.4 0.5 0.5 0.6 Grocery stores 0.7 0.7 0.7 0.8 0.4 0.5 0.6 Health and fitness 5.5 4.3 3.7 4.0 3.8 3.8 3.6 Home furnishings 2.7 3.1 3.7 4.1 4.9 5.4 6.0 Home improvement 2.5 3.4 1.1 1.0 1.1 1.2 1.3 Motor vehicle dealerships 3.5 3.4 2.6 0.6 Office supplies 1.1 1.3 1.5 1.6 1.9 2.1 2.2 Pet supplies and services 0.9 1.1 1.3 1.4 1.7 1.7 1.6 Private education 0.8 0.8 0.8 1.1 1.2 1.3 1.5 Restaurants 19.2 11.9 9.4 9.7 11.8 13.5 12.2 Shoe stores 0.3 0.3 0.9 0.8 0.7 Sporting goods 2.6 2.9 3.4 3.4 3.8 4.1 0.9 Theaters 9.2 9.6 5.2 3.5 4.1 3.9 4.3 Travel plazas 0.2 0.3 0.3 0.4 0.3 Video rental 1.8 2.1 2.5 2.8 3.3 3.3 3.7 Other 2.3 2.7 3.0 3.4 3.8 4.4 5.2 Totals 100.0 % 100.0 % 100.0 % 100.0 % 100.0 % 100.0 % 100.0 % * Less than 0.1% (1) Includes rental revenue for all properties owned by Realty Income at the end of each period presented, including revenue from properties reclassified to discontinued operations. 9 Lease Expiration Schedule The following table sets forth certain information regarding Realty Income’s property portfolio (excluding properties owned by Crest) regarding the timing of the initial lease term expirations (excluding extension options) on our 1,964 net leased, single-tenant retail properties as of June 30, 2007 (dollars in thousands): Total Portfolio Initial Expirations(3) Subsequent Expirations(4) Year Total Number of Leases Expiring(1) Rental Revenue for the Quarter Ended 6/30/07(2) % of Total Rental Revenue Number of Leases Expiring Rental Revenue for the Quarter Ended 6/30/07 % of Total Rental Revenue Number of Leases Expiring Rental Revenue for the Quarter Ended 6/30/07 % of Total Rental Revenue 2007 87 $ 1,566 2.3 % 52 $ 967 1.4 % 35 $ 599 0.9 % 2008 120 2,581 3.7 64 1,520 2.2 56 1,061 1.5 2009 108 2,319 3.4 32 734 1.1 76 1,585 2.3 2010 74 1,564 2.3 34 833 1.2 40 731 1.1 2011 81 2,467 3.6 36 1,422 2.1 45 1,045 1.5 2012 89 2,262 3.3 75 1,968 2.9 14 294 0.4 2013 76 3,435 5.0 67 3,201 4.7 9 234 0.3 2014 48 2,000 2.9 35 1,739 2.5 13 261 0.4 2015 90 1,848 2.7 65 1,284 1.9 25 564 0.8 2016 112 1,902 2.7 111 1,877 2.7 1 25 * 2017 25 1,686 2.5 21 1,615 2.4 4 71 0.1 2018 24 1,018 1.5 24 1,018 1.5 2019 94 4,652 6.8 93 4,456 6.5 1 196 0.3 2020 81 3,087 4.5 78 3,024 4.4 3 63 0.1 2021 148 5,597 8.2 147 5,543 8.1 1 54 0.1 2022 98 2,852 4.2 98 2,852 4.2 2023 234 6,452 9.4 233 6,426 9.4 1 26 * 2024 60 1,882 2.7 60 1,882 2.7 2025 67 6,308 9.2 63 6,243 9.1 4 65 0.1 2026 193 10,969 16.0 191 10,915 15.9 2 54 0.1 2027 27 782 1.1 27 782 1.1 2028 5 148 0.2 5 148 0.2 2029 13 127 0.2 13 127 0.2 2030 2 240 0.3 2 240 0.3 2033 3 357 0.5 3 357 0.5 2034 2 230 0.3 2 230 0.3 2037 2 322 0.5 2 322 0.5 2043 1 13 * 1 13 * Totals 1,964 $ 68,666 100.0 % 1,633 $ 61,725 90.0 % 331 $ 6,941 10.0 % *Less than 0.1% (1) Excludes seven multi-tenant properties and 27 vacant unleased properties, one of which is a multi-tenant property.The lease expirations for properties under construction are based on the estimated date of completion of those properties. (2) Includes rental revenue of $15 from properties reclassified to discontinued operations and excludes revenue of $1,829 from seven multi-tenant properties and from 27 vacant and unleased properties at June 30, 2007. (3)Represents leases to the initial tenant of the property that are expiring for the first time. (4)Represents lease expirations on properties in the portfolio, which have previously been renewed, extended or re-tenanted. 10 Geographic Diversification The following table sets forth certain state-by-state information regarding Realty Income’s property portfolio (excluding properties owned by Crest) as of June 30, 2007 (dollars in thousands): State Number of Properties Percent Leased Approximate Leasable Square Feet Rental Revenue For the Quarter Ended June 30, 2007(1) Percentage of Rental Revenue Alabama 61 98 % 422,900 $ 1,885 2.7 % Alaska 2 100 128,500 277 0.4 Arizona 72 97 372,800 2,075 2.9 Arkansas 15 100 94,500 411 0.6 California 61 98 1,103,800 3,924 5.6 Colorado 47 98 419,400 1,776 2.5 Connecticut 16 100 245,600 1,028 1.5 Delaware 15 100 27,700 316 0.4 Florida 152 99 1,421,400 6,203 8.8 Georgia 127 99 910,700 3,919 5.6 Idaho 14 100 91,900 393 0.6 Illinois 64 100 830,800 3,709 5.3 Indiana 78 96 677,100 2,517 3.6 Iowa 19 100 138,700 450 0.6 Kansas 29 90 562,200 1,001 1.4 Kentucky 22 95 111,500 678 1.0 Louisiana 33 100 190,400 946 1.3 Maryland 26 98 251,400 1,394 2.0 Massachusetts 37 100 203,100 1,032 1.5 Michigan 20 100 158,300 680 1.0 Minnesota 21 100 392,100 1,267 1.8 Mississippi 70 97 353,800 1,445 2.0 Missouri 61 98 634,800 2,079 2.9 Montana 2 100 30,000 74 0.1 Nebraska 17 100 190,200 603 0.9 Nevada 15 100 191,000 838 1.2 New Hampshire 10 100 95,400 394 0.6 New Jersey 26 100 235,600 1,642 2.3 New Mexico 7 100 53,300 142 0.2 New York 29 97 427,400 2,147 3.0 North Carolina 60 100 438,100 2,014 2.9 North Dakota 5 100 31,900 54 0.1 Ohio 111 100 751,800 2,864 4.1 Oklahoma 24 100 134,300 597 0.8 Oregon 19 100 294,800 816 1.2 Pennsylvania 85 100 558,700 2,635 3.7 Rhode Island 1 100 3,500 32 * South Carolina 59 100 250,700 1,533 2.2 South Dakota 8 100 21,000 96 0.1 Tennessee 126 100 607,800 3,020 4.3 Texas 202 97 2,242,100 7,719 10.9 Utah 6 83 35,100 96 0.1 Vermont 1 100 2,500 24 * Virginia 67 100 485,900 2,589 3.7 Washington 36 100 237,800 706 0.9 West Virginia 2 50 23,200 44 0.1 Wisconsin 17 94 157,400 393 0.6 Wyoming 1 100 4,200 18 * Totals/Average 1,998 99 % 17,247,100 $ 70,495 100.0 % * Less than 0.1% (1) Includes rental revenue for all properties owned by Realty Income at June 30, 2007, including revenue from properties reclassified to discontinued operations of $15. 11
